MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             May 31 2019, 9:25 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Isabella H. Bravo                                        Curtis T. Hill, Jr.
Monroe Co. Public Defender                               Attorney General of Indiana
Bloomington, Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

L.L.,                                                    May 31, 2019
Appellant,                                               Court of Appeals Case No.
                                                         18A-JV-2768
        v.                                               Appeal from the Monroe Circuit
                                                         Court
State of Indiana,                                        The Honorable Stephen R. Galvin,
Appellee.                                                Judge
                                                         Trial Court Cause No.
                                                         53C07-1808-JD-610



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019                   Page 1 of 9
                                       Statement of the Case
[1]   L.L. (“L.L.”) appeals the juvenile court’s true finding that he committed a

      delinquent act, which, if committed by an adult, would constitute Class A

      misdemeanor conversion.1 Specifically, the juvenile court concluded that L.L.

      had exercised unauthorized control over Robert Drew’s (“Drew”) personal

      checks (“the Checks”). L.L., however, argues that the juvenile court abused its

      discretion when it admitted the Checks into evidence. Findings no abuse of the

      court’s discretion, we affirm L.L.’s adjudication as a delinquent child.


[2]   We affirm.


                                                     Issue
                 Whether the juvenile court abused its discretion in admitting the
                 Checks into evidence.


                                                     Facts
[3]   In the early morning hours of June 26, 2018, residents from Bloomington’s

      Stonegate neighborhood contacted the police three times to report three

      suspicious males walking around the neighborhood. Bloomington Police

      Department Officer Matthew Lucas (“Officer Lucas”) was dispatched to the

      neighborhood at 12:40 a.m. and again at 2:30 a.m. but was unable to find the

      three males. The third and final dispatch at 4:17 a.m. reported that a handgun




      1
          IND. CODE § 35-43-4-3.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019   Page 2 of 9
      had just been stolen from a parked vehicle in the area. Officer Lucas returned

      to the neighborhood and noticed three young men walking in the middle of the

      street.


[4]   One of the young men ran when he noticed Officer Lucas’ marked police

      vehicle. L.L. and the other young man turned and walked in opposite

      directions. Because the three young men had dispersed to different places,

      Officer Lucas, who remained in his car, turned on his white spot light to

      illuminate the area. The officer immediately noticed L.L., who was

      approximately twenty yards away, reach into his pockets, pull items out, and

      drop them on the sidewalk and in a yard. Officer Lucas also noticed the other

      young man reach into his waistband and pockets. Concerned about the stolen

      firearm, Officer Lucas exited his vehicle, identified himself as a police officer,

      and loudly ordered the two young men to walk towards his marked police

      vehicle.


[5]   Officer Lucas, who found a handgun during a pat down of the second young

      man, secured him and L.L. He then walked to the area where he had seen L.L.

      dropping items out of his pockets and found two personal checks and a

      flashlight. The first check was written from William Shobe to Jeb Drew (“Jeb”)

      and was dated December 25, 2017, and the other was a blank check from

      Kipley Drew with “void” written on it.


[6]   Later that morning, Drew noticed that his wallet and two checks were missing

      from his vehicle, which had been parked in the Stonegate neighborhood. The


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019   Page 3 of 9
      first check was one that his grandfather, William Shobe, had written to Drew’s

      brother, Jeb. Jeb had apparently left the check at his grandfather’s house, and

      the grandfather gave the check to Drew to return to his brother. The second

      check was a void check that Drew’s mother had given him to use the routing

      number for his electric bill.


[7]   The State filed a delinquency petition alleging that L.L. had committed

      unauthorized entry of a motor vehicle, a Class B misdemeanor if committed by

      an adult, and conversion, a Class A misdemeanor if committed by an adult.

      L.L. filed a motion to suppress the Checks. The juvenile court denied the

      motion after a hearing.


[8]   At the hearing on the delinquency petition, Officer Lucas testified as follows

      during cross examination:


              So my lights were activated, once the male um took off and both
              um [L.L.] and [the other young man] started splitting off into
              yards, um once they had reached the grass, I activated my light.
              It wasn’t an emergency, it was just a large bright flood light uh
              just to illuminate the street uh at that point I exited my vehicle,
              once I started seeing him pull the objects out of his pockets and
              dump them on the ground, I had a better idea of what was going
              on at that point uh so I started giving loud verbal commands to
              come back to my vehicle. . . . Um so my headlights were on as I
              pulled behind them. Um I didn’t activate my uh the large deck
              light on the front of my vehicle, I did not activate that um until as
              I said the male was running off and then both [the other young
              man] and [L.L.] started walking into the yards, digging into their
              pockets and abandoning property onto the sidewalk and the
              residential yards. . . . Um as soon as both males reached the
              sidewalks, as I said, and started dumping property out, I had a

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019   Page 4 of 9
               general idea of what was going on. I was suspicious, or had
               suspected one of the males as possibly having the stolen handgun
               from that area, uh so at that point, I began giving loud verbal
               commands to come back to my vehicle.


       (Tr. Vol. 2 at 15, 23, 26).


[9]    The juvenile court adjudicated L.L. to be a delinquent child for committing a

       delinquent act, which, if committed by an adult, would have constituted Class

       A misdemeanor conversion. L.L. now appeals.


                                                   Decision
[10]   At the outset we note that L.L. did not seek an interlocutory appeal after the

       juvenile court denied his motion to suppress. Instead, he proceeded to the

       delinquency hearing where he objected to the admission of the Checks into

       evidence. In this procedural posture, the appellate issue is framed as whether

       the trial court erred in admitting evidence. See Campbell v. State, 841 N.E.2d
624, 627 (Ind. Ct. App. 2006).


[11]   A juvenile court has broad discretion in ruling on the admissibility of evidence.

       B.K.C. v. State, 781 N.E.2d 1157, 1162 (Ind. Ct. App. 2003). We will only

       reverse a ruling on the admissibility of evidence when the juvenile court has

       abused its discretion. Id. An abuse of discretion occurs when the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court. Campbell, 841 N.E.2d at 627.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019   Page 5 of 9
[12]   L.L. argues that the juvenile court erred in admitting the Checks into evidence

       because they were discovered pursuant to an investigatory stop that Officer

       Lucas made without reasonable suspicion. Thus, according to L.L., the stop

       violated the Fourth Amendment to the United States Constitution and Article

       1, Section 11 of the Indiana Constitution. The State responds that the Fourth

       Amendment and Article 1, Section 11 were not implicated because L.L.

       abandoned the Checks. The State is correct.


[13]   Abandoned property is not subject to protection under the Fourth Amendment

       or Article 1, Section 11. Campbell, 841 N.E.2d at 627. Abandonment rests

       upon whether the defendant so relinquished his interest in the property that he

       no longer maintained a reasonable expectation of privacy in it at the time of the

       seizure. See State v. Machlah, 505 N.E.2d 873, 879 (Ind. Ct. App. 1987), trans.

       denied.


[14]   For example, in Campbell, 841 N.E.2d at 624, officers were patrolling a

       neighborhood based on a tip that drug activity was occurring in the area. As

       they approached a residence, they noticed Campbell standing behind a vehicle.

       When he started to move, one of the officers shined a spotlight on him. While

       illuminated by the spotlight, Campbell crouched down, pulled an object from

       his waistband, and tossed it under the car he had been standing behind. The

       officers later determined that the object that Campbell had tossed under the car

       was a handgun.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019   Page 6 of 9
[15]   After Campbell had been convicted of Class C felony carrying a handgun

       without a license, he appealed and argued that the trial court had erred in

       admitting the handgun into evidence over his objection. Campbell specifically

       contended that the investigatory stop that led to the discovery of the handgun

       was made without reasonable suspicion and therefore violated the Fourth

       Amendment and Article 1, Section 11.


[16]   This Court pointed out that Campbell’s argument was premised upon the

       assumption that he was seized when the police shined a spotlight on him.

       Campbell, 841 N.E.2d at 627. We noted that a person is seized when, by means

       of physical force or a show of authority, a police officer has in some way

       restrained the liberty of a citizen. Id. We further noted that our review of the

       circumstances surrounding the encounter revealed that at the time Campbell

       tossed the gun underneath the car, the police had only illuminated a spotlight.

       Id. at 629. The police had not used their sirens or flashers and had not verbally

       ordered Campbell to stop. Id. In addition, the officers had not physically

       touched Campbell or displayed their weapons before Campbell had tossed the

       gun underneath the car. Id. We also pointed out that all six officers were still

       in their vehicles, and only one of those vehicles was a marked police car. Id.


[17]   Based on these circumstances surrounding the encounter, we could not say that

       the shining of the spotlight alone amounted to a show of such authority that a

       reasonable person would have believed that he was not free to leave. Id. at 630.

       We therefore concluded that, at the time Campbell had tossed the handgun

       underneath the car, he had not been seized under the Fourth Amendment or

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019   Page 7 of 9
       Article 1, Section 11. Id. We further concluded that the handgun was

       abandoned property not subject to the protections of the Fourth Amendment or

       Article 1, Section 11, and the trial court did not abuse its discretion by

       admitting it into evidence. Id.


[18]   The facts before us are analogous to those in Campbell. Here, Officer Lucas was

       patrolling the Stonegate Neighborhood based on a tip about three suspicious

       young men. As Officer Lucas approached the young men, one of them ran

       away. The other two walked in opposite directions, and Officer Lucas shined

       his spotlight on the area. While illuminated by the spotlight, L.L. pulled objects

       from his pockets and threw them on the ground. Officer Lucas later determined

       that two of the objects were Drew’s personal checks.


[19]   At the time L.L. dropped the Checks on the ground, Officer Lucas had only

       illuminated the spotlight. The officer had not activated the sirens or flashers

       before that time. He had not verbally ordered L.L. to stop or displayed his

       weapon to L.L before L.L. had thrown the checks on the ground. Further,

       Officer Lucas had remained in his car until after L.L. had thrown the checks on

       the ground.


[20]   Here, as in Campbell, based on the circumstances surrounding the encounter,

       the shining of the spotlight alone did not amount to such a show of authority

       that a reasonable person would have believed that he was not free to leave.

       Therefore, at the time L.L. threw the checks on the ground, he was not seized

       under the Fourth Amendment or Article 1, Section 11. Id. We further


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019   Page 8 of 9
       conclude that the Checks were abandoned property not subject to the

       protections of the Fourth Amendment or Article 1, Section 11, and the trial

       court did not abuse its discretion by admitting them into evidence. 2 Id.


[21]   Affirmed.


       Riley, J., and Bailey, J., concur.




       2
         L.L. directs us to additional testimony from Officer Lucas that L.L. claims supports his argument that he
       dropped the Checks after the officer had seized him. However, our review of this testimony reveals that L.L.
       has misinterpreted it. Specifically, this testimony is consistent with both the officer’s previous and subsequent
       testimony that L.L. began dropping items after the officer turned on the spotlight but before the officer exited
       his vehicle, identified himself as a police officer, and ordered the young men to walk towards his vehicle.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-2768 | May 31, 2019                         Page 9 of 9